 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
-against-
LAURENCE F. DOUD III, 19 Crim. 285 (GBD)
Defendant. :
ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:
Defendant’s letter motion to compel the Government to disclose the identities of the alleged

co-conspirators earlier than forty-five (45) days before the start of trial, (ECF No. 28), is DENIED.

Dated: New York, New York
February 26, 2020
SO ORDERED.

suas 6 Donsls

RGE/B. DANIELS
United States District Judge

 
